Case 1:18-cv-02032-CFC-CJB Document 224 Filed 10/23/20 Page 1 of 6 PageID #: 102432




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


    PAR PHARMACEUTICAL, INC., PAR
    STERILE PRODUCTS, LLC and ENDO
    PAR INNOVATION COMPANY, LLC,
                                              C.A. No. 18-2032-CFC (consolidated)
                      Plaintiffs,

    v.

    AMNEAL PHARMACEUTICALS OF NEW
    YORK, LLC, et al.,

                      Defendants.


                        PLAINTIFFS’ OCTOBER 16, 2020 LETTER
                     TO THE HONORABLE CHRISTOPHER J. BURKE
                          REGARDING DISCOVERY DISPUTE

    Dated: October 16, 2020               Brian E. Farnan (Bar No. 4089)
                                          Michael J. Farnan (Bar No. 5165)
    Of Counsel:                           FARNAN LLP
                                          919 N. Market St., 12th Floor
    Martin J. Black                       Wilmington, DE 19801
    Sharon K. Gagliardi                   Telephone : (302) 777-0300
    Brian M. Goldberg                     Fax : (302) 777-0301
    DECHERT LLP                           bfarnan@farnanlaw.com
    Cira Centre                           mfarnan@farnanlaw.com
    2929 Arch Street
    Philadelphia, PA 19104
    Tel: (215) 994-4000                   Attorneys for Plaintiffs Par Pharmaceutical,
                                          Inc., Par Sterile Products, LLC, and Endo
    Robert D. Rhoad                       Par Innovation Company, LLC
    DECHERT LLP
    100 Overlook Center
    2nd Floor
    Princeton, NJ 08540-7814
    Tel: (609) 955-3200

    Johnathan D.J. Loeb, Ph.D.
    DECHERT LLP
    2400 W. El Camino Real, Suite 700
    Mountain View, CA 94040-1499
Case 1:18-cv-02032-CFC-CJB Document 224 Filed 10/23/20 Page 2 of 6 PageID #: 102433




    Tel: (650) 813-4995

    Blake B. Greene
    DECHERT LLP
    300 W. 6th Street, Suite 2010
    Austin, TX 78701
    Tel: (512) 394-3000
Case 1:18-cv-02032-CFC-CJB Document 224 Filed 10/23/20 Page 3 of 6 PageID #: 102434




   Dear Judge Burke:

   Plaintiffs (“Par”) ask the Court to strike certain opinions relating to alleged indefiniteness of the
   “% sequence homology” limitation in the invalidity report of defense expert, Dr. Gerhard Winter
   (“Winter Report”) pertaining to the ’209 and ’785 patents. The opinions at issue are highlighted
   in Exhibit A.

   Background: This consolidated action involved four defendant groups (“Consolidated
   Defendants”), of which the Amneal defendants (“Amneal”) are the only remaining defendants.
   The Consolidated Defendants served more than 500 pages of final invalidity contentions, with 16
   pages directed to the alleged invalidity of the ’209 and ’785 patents under § 112. See Ex. B.

   As is common, the parties agreed to narrow the claims and defenses to be asserted at trial, with
   Par narrowing the asserted claims to 16 and the Consolidated Defendants narrowing their
   invalidity defenses to, among other things, no more than six § 112 invalidity defenses. See
   Ex. C. Although the Consolidated Defendants elected to pursue indefiniteness against the ’526
   claims, they did not do so with respect to the ’209 and ’785 claims, identifying only the
   following § 112 defenses (Ex. D):

      1. The asserted claims of the ’209 and ’785 patents are invalid for lack of written
         description because specification does not convey possession of full scope of impurity
         properties.
      2. The asserted claims of the ’209 and ’785 patents are invalid for lack of enablement
         because it would require undue experimentation to practice the full scope of the claims.

   The parties completed fact discovery and served opening expert reports. Despite its decision to
   abandon any indefiniteness defense for the ‘209 and ‘785 patents, Amneal submitted a report
   from Dr. Winter in which he expressed the opinion that the asserted ’209 and ’785 claims are
   indefinite. See Ex. A, Section XII.E (entitled “[t]he asserted claims of the ’209 and ’785 patents
   are invalid as indefinite.”) Other sections nominally titled “written description” (Section XII.C)
   or “enablement” (Section XII.D) parrot the abandoned indefiniteness argument, i.e., that the
   phrase “% sequence homology” cannot be understood and therefore the claims fall under § 112.
   Par requested that Amneal withdraw these untimely § 112 opinions, but the parties’ efforts to
   resolve the matter failed. See Exs. E & F. Rebuttal reports are due on October 30.

   Argument: The Court should strike Dr. Winter’s indefiniteness opinions for the following
   reasons.

   First, the Consolidated Defendants, including Amneal, made a strategic decision to drop their
   indefiniteness defenses against the ’209 and ’785 patents when they identified their narrowed list
   of defenses in accordance with the parties’ agreement. Section XII.E of the Winter Report
   asserts that the asserted claims of the ’209 and ’785 patents are indefinite under § 112 in view of
   the “% sequence homology” claim term. That section violates the parties’ agreement and should
   be stricken. That Amneal changed its mind about the § 112 defenses it wishes to assert is not a
   basis for it to derogate from the elections it made. See, e.g., St. Clair Intell. Prop. Consultants,
   Inc. v. Matsushita Elec. Indus. Co., Ltd., C.A. No. 04-1436-LPS, 2012 WL 1015993, at *6 (D.
   Del. Mar. 26, 2012), aff’d, 522 F. App’x 915 (Fed. Cir. 2013) (“A strategic mistake does not


                                                     1
Case 1:18-cv-02032-CFC-CJB Document 224 Filed 10/23/20 Page 4 of 6 PageID #: 102435




   equate to a showing of good cause under Rule 16.”) (citing Berger v. Rossignol Ski Co., 2006
   WL 1095914, at *5 (N.D. Cal. Apr.25, 2006) (denying motion for leave to amend due to lack of
   good cause where “delay suggests that the omission of [certain patent infringement] contentions .
   . . were not ‘errors,’ but were instead a deliberate strategic course which plaintiffs now wish to
   change”). Accordingly, the Court should strike paragraphs 507-508 of the Winter Report.

   Second, Amneal should not be permitted to bring in through the back door matters it agreed not
   to bring in through the front door. In an effort to undermine its election of defenses, Amneal had
   Dr. Winter express his indefiniteness opinions in Sections XII.C and XII.D of his report.
   Though nominally labelled as directed to written description and enablement, his opinions as to
   alleged invalidity on those grounds rest on the assertion that the term “% sequence homology” is
   indefinite. With respect to written description, Dr. Winter opines that a POSA would not know
   from the specification what that term means, and therefore would not understand the inventors to
   be in possession of the sequence homology limitation of the claimed inventions. Ex. A ¶ 502.
   With respect to enablement, he opined that “[f]or the same reasons as described above in section
   XII.C., a POSA would not know the meaning of the ‘percent sequence homology’ claim term . . .
   .” Id. ¶ 506. Indeed, the actual indefiniteness section of Dr. Winter’s report (Section XII.E)
   largely just points back to his earlier opinions from the written description section about the
   alleged lack of clarity as to the term “percent sequence homology.” See id. ¶ 508. Because most
   of the written description and enablement opinions are merely a restatement of the indefiniteness
   defense that Amneal dropped, the Court should strike the indefiniteness opinions expressed in
   Sections XII.C and XII.D of the Winter Report as well (highlighted in yellow in Ex. A).

   Amneal argues that there is no harm here because arguments relating to written description,
   enablement, and indefiniteness relate to the same substantive issue. However, written
   description, enablement, and indefiniteness are separate § 112 defenses, with separate
   requirements and separate substantive standards. See, e.g., 35 U.S.C. §§ 112(a)-(b); Ariad
   Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1344 (Fed. Cir. 2010); Crown Oper. Int’l v.
   Solutia Inc., 289 F.3d 1367, 1378 n.5 (Fed. Cir. 2002). The written description and enablement
   inquiries are directed to ensuring that the patentee actually invented what was claimed and has
   adequately taught others how to practice the invention without undue experimentation. See, e.g.,
   35 U.S.C. § 112(a); Novozymes A/S v. Dupont Nutrition Biosci. APS, 723 F.3d 1336, 1344 (Fed.
   Cir. 2013); Streck, Inc. v. Rsch. & Diagnostic Sys., Inc., 665 F.3d 1269, 1288 (Fed. Cir. 2012).
   Indefiniteness is different from both. See Crown Oper., 289 F.3d at 1378 n.5 (“[D]efiniteness
   and enablement are analytically distinct requirements.”). The indefiniteness inquiry asks
   whether the claims inform those skilled in the art about the scope of the invention “with
   reasonable certainty.” Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2129 (2014).
   Indefiniteness is “inextricably intertwined with claim construction.” Cox Comm’cns, Inc. v.
   Sprint Comm’cn Co. LP, 838 F.3d 1224, 1232 (Fed. Cir. 2016).

   The Consolidated Defendants elected to drop their indefiniteness defenses against the ’209 and
   ’785 claims, thereby conceding that the “% sequence homology” claim term could and should be
   afforded its plain and ordinary meaning. They should not be permitted to contradict that
   narrowing of the issues during trial. Amneal should be barred from eliciting testimony that the
   term is indefinite, and thus, the Court should strike the opinions highlighted in Ex. A.

   To be clear, Par does not object to the admission of the remainder of Dr. Winter’s § 112


                                                   2
Case 1:18-cv-02032-CFC-CJB Document 224 Filed 10/23/20 Page 5 of 6 PageID #: 102436




   opinions. The first sentence of paragraph 499 and the bulk of paragraph 504 of the written
   description section would remain standing. What Par objects to is Amneal arguing or eliciting
   testimony that the “% sequence homology” limitation cannot be understood by a POSA.

   Third, the opinions at issue should be stricken because they go beyond what was disclosed in
   Defendants’ invalidity contentions. See St. Clair, 2012 WL 1015993, at *6-9 (striking expert
   reports where, among other things, contentions failed to disclose new theories even though all
   relevant materials were available at the time the contentions were due). The first time
   Defendants explained what they contend is unclear with the “% sequence homology” claim term
   and the sources supporting that position was in Dr. Winter’s report. The entirety of their
   invalidity contentions relating to the alleged indefiniteness of that term was that “[t]he
   specification does not teach or disclose how to determine the sequence homology of the
   individual impurities, and different methods for determining sequence homology may provide
   different results.” Ex. B at 312, 342. There is no detail regarding the alleged “different
   methods” or any explanation why these methods would fail to “inform those skilled in the art
   about the scope of the invention with reasonable certainty.” There is no allegation that
   “sequence homology” “is not a percent value, but rather a kind of true or false statement,” or any
   contention that “percent sequence homology” really refers to sequence identity or sequence
   similarity. Compare Ex. B at 312, 342 with Ex. A ¶¶ 501, 502. Defendants’ written description
   and non-enablement contentions on this point are even more meager. See Ex. B. at 310 (“The
   specification does not teach or disclose how to determine the sequence homology of the
   individual impurities.”). These boilerplate contentions did not disclose or provide adequate
   notice of the § 112 opinions expressed in the Winter Report.

   Here, application of the traditional Pennypack factors weigh heavily in favor of exclusion. See
   Meyers v. Pennypack Woods Home Ownership Assoc., 559 F.2d 894, 904-05 (3d Cir. 1977).
   Unless the Court grants the requested relief, Par will be prejudiced. The belated disclosure of
   Amneal’s indefiniteness theory deprived Par of relevant fact discovery, such as propounding
   requests for documents discussing the “sequence identity” and “sequence similarity” terms raised
   for the first time in Dr. Winter’s report and questioning Amneal’s witnesses about facts
   underlying his assertions about them, as well as Dr. Winter’s assertions that “sequence
   homology” is not a percent value but a true/false proposition and that “percent sequence
   homology” is a misnomer and “really refers” to either sequence identity or sequence similarity.
   Ex. A, ¶¶ 501-502. Although Amneal said non-committedly last week that it is “willing to
   consider” providing Par additional information on this issue (Ex. F), “any additional discovery
   that would be required” to give Par a fair opportunity to respond “would necessarily require
   extensions of the deadlines set by the Court in its Scheduling Orders”; “the additional time and
   expense that would follow are consequences which could have been avoided.” Bridgestone
   Sports Co. Ltd. v. Acushnet Co., No. 05-cv-132-JJF, 2007 WL 521894, at *5 (D. Del. Feb. 15,
   2007). With rebuttal expert reports due on October 30 (before the hearing date for this motion),
   Par has no time to conduct additional fact discovery. And with expert discovery closing
   November 24, the pretrial order due in December, and trial starting on January 11, there is no
   room in the schedule for additional discovery and the cascading effect it would have on expert
   discovery. The prejudice to Par from Amneal’s attempt to undo the elections it made in
   narrowing the issues to be tried and to interject new opinions not disclosed in its invalidity
   contentions cannot be remedied at this point.



                                                   3
Case 1:18-cv-02032-CFC-CJB Document 224 Filed 10/23/20 Page 6 of 6 PageID #: 102437




                                             Respectfully submitted,

                                             /s/ Michael J. Farnan

                                             Michael J. Farnan

   cc: Counsel of Record (Via E-Mail)




                                         4
